Citation Nr: 1634745	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  07-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 



THE ISSUES

Entitlement to a rating in excess of 20 percent for first degree spondylolisthesis, 
L5-S1, prior to November 3, 2010, and in excess of 40 percent from November 3, 2010.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to August 1987. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims file was later transferred to the Detroit, Michigan RO.  In June 2009 the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In September 2009, the Board remanded this case.  

In a December 2010 rating decision, the disability rating for the low back disability was increased to 40 percent from November 3, 2010.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

The Board notes that the RO is in the process of scheduling the Veteran for a Board hearing with regard to other issues which are not currently certified to the Board.  The only issue certified to the Board at this time is an increased rating for first degree spondylolisthesis, L5-S1.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability resulted in, at worst, prior to November 3, 2010, flexion to 60 degrees; and as of November 3, 2010, flexion to 30 degrees; there was no ankylosis of the thoracolumbar spine; the Veteran is not service-connected for intervertebral disc syndrome.  

2.  From June 23, 2009, the Veteran had mild left lower extremity neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 20 percent prior to November 3, 2010, or in excess of 40 percent from November 3, 2010, for first degree spondylolisthesis, L5-S1 of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015). 

2.  A 10 percent rating, but no more, is warranted for lumbar radiculopathy/sciatica of the left lower extremity from June 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2006 letter prior to the initial adjudication of the claim, followed by additional notices.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Invertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

At the outset, the Board notes that service connection has separately been established for cervical spine disability and has been denied for thoracic spine disability.  Only the service-connected low back disability is being addressed herein.

In addition, the Veteran is not service-connected for IVDS with incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  

In March 2006, the Veteran was afforded a VA examination.  At that time, the Veteran's back pain was a level 8 on a 0 to 10 pain scale.  This was without medication.  The Veteran reported that he had his last dose of medication the night before.  On average, the back pain was a level 6.  The pain was localized to the lower back and sitting was more difficult than standing.  The Veteran denied present radiation.  During flare ups, the Veteran related that the pain was sharp muscle spasms that would shoot up into the thoracic spine and there was burning and numbness on the lateral side of the leg.  Flare ups occurred one to two times per month and were precipitated by unknown causes.  They were alleviated by Vicodin which controlled the pain, but did not eliminate it and rest helped.  A flare up could last four to five hours and was not associated with fevers, dizziness, visual disturbance, weakness, bowel or bladder complaints, or erectile dysfunction.  He stated that he used a brace when standing at work as a barber.  He worked five days out of the week and had his own barber business.  He indicated that he had taken some days off due to his back pain.  He used a cane during the flare ups.  During a flare up, there was a mild decrease in range of motion due to muscle spasm of the lumbar spine, but no functional impairment.  He denied trauma or surgery to his lower back; however, he had fallen in the bathtub twice this past winter.  He denied a need for hospitalization or emergency assistance and he was able to drive.  He was also able to complete his activities of daily living to include toileting, dressing, eating, and grooming.  However, when there was back discomfort this was slightly more difficult for him to complete.  He denied having incapacitating episodes during the past 12-month period.  He was seen on early this year for a fall and related back discomfort.  On examination, he was ambulatory with a regular steady and well-coordinated gait.  He did not appear in pain.  Lumbar spine forward flexion was from 0 to 60 out of 90 degrees.  The Veteran stated that his range of motion was limited due to back pain beyond this point as this would produce extreme pain.  His extension was from 0 to 15 out of 30 degrees with pain on ending at 15 degrees.  Left and right lateral flexion was from 0 to 15 out of 30 degrees with pain worse on the left than on the right.  Left and right rotation was from 0 to 15 out of 30 degrees.  The Veteran stated that he was having muscle spasms and some thigh weakness.  Straight leg raise on the right was from 0 to 45 degrees with pain at 45 degrees.  Left leg was to 45 degrees with numbness in the left thigh.  Deep tendon reflexes were +2; muscle strength was 5/5.  There was no decrease in range of motion after repetitive use of spine.  The Veteran was scheduled for a magnetic resonance imaging (MRI) in April of 2006.  X-rays revealed osteoporosis and minimal scoliosis.  The examiner indicated that the osteoporosis and scoliosis were not service-related.  The examiner also indicated that the Veteran had left neuralgia paresthetica, but it was not related to military service.  The examiner noted that neurological evaluation had some sensory loss in the leg lateral femoral cutaneous nerve distribution, but the sensory loss did not fit an L2 distribution.  The examiner was referencing contemporaneous neurological records.  

In December 2007, the Veteran was afforded a VA examination pertaining to cervical and thoracic disabilities.  However, there were some pertinent findings regarding the lumbar spine.  The Veteran reported that he did not have erectile dysfunction, numbness, paresthesias, leg or foot weakness, or unsteadiness.  The Veteran had suffered falls.  The Veteran stated that he could walk 1/4 mile.  Lower extremity sensory examination yielded normal findings.  There was no thoracolumbar ankylosis.  Thoracolumbar range of motion revealed flexion to 60 degrees with pain at 60 degrees.  There was pain on repetitive use, but no additional loss of motion.  The Veteran exhibited extension to 15 degrees with pain at that point.  There was pain on repetitive use, but no additional loss of motion.  The Veteran was able to move on lateral flexion to 15 degrees with pain at that point.  There was pain on repetitive use, but no additional loss of motion.  The Veteran was able to move on rotation to 15 degrees with pain at that point.  There was pain on repetitive use, but no additional loss of motion.  Lasegue's sign was negative.  Motor examination of the lower extremities was normal.  Reflex and sensory evaluations were normal.  MRI revealed mildly ectatic dural sac without pathologic findings for any significant disease; minor bilateral foraminal narrowing at L4-L5 were of uncertain clinical significance; advancing degenerative changes in L5 S1 disc space.  

On June 23, 2009, the Veteran testified at a Board hearing.  The Veteran related that his low back disability had worsened since his last VA examination.  He complained of increased pain, difficulty walking and standing straight, further loss of motion, muscle spasms, neurologic symptoms down the left leg, and more interference with the activities of daily living.  

In November 2009, the Veteran was afforded another VA examination.  The Veteran related that he had low back pain that varied and was currently aching in the lower left and radiating into the left anterior thigh.  Occasionally, the pain was sharp, throbbing, and radiating up the middle of back.  He reported that if he bent over, he might develop a sharp pain in lower back that went through him into the middle of back which would take his breath away.  He indicated that in addition to pain, he also had constant stiffness which was worsening with spasms occurring with any stress on the lower back.  He indicated that he was taking Percocet and had not been seeing a physician or an orthopedic physician.  He continued to work as a barber twice weekly averaging 3-4 hours.  He stated that the pain was more often described as daily.  He previously had to do something to cause a flare up, but now he just had to get out of bed.  He stated that sitting and driving in a car made the back hurt.  He reported that he could not work as much as before and that his back was getting progressively worse.  He had not undergone any back surgery.  The Veteran did not have urinary or fecal incontinence.  He did not have erectile dysfunction.  He reported numbness, but no paresthesias.  He had leg and foot weakness as well as unsteadiness, but no recent falls.  He said that his left leg usually gave out.  There was fatigue, decreased motion, stiffness, weakness, spasms, moderate constant pain which occurred daily, and lower left which radiated into the middle of back.  The Veteran also had radiating pain up the back and down from the lateral side of hip to anterior thigh; the pain was burning, cold and numb.  The Veteran had severe spinal flare-ups that occurred weekly and could last up to two weeks.  Precipitating factors were any type of lifting quick movements sleeping wrong.  Alleviating factors were pain pills.  The Veteran stated that when he had a flare up, he really could not do anything hard to lift his arms (this limitation would not pertain to his low back).  There were no incapacitating episodes.  The Veteran indicated that he was unable to walk more than few yards and that he used a cane when his back was severe.  If he walked long distances, he sued the cane to just to steady himself.  He had a limp with his left foot.  There were no spinal curvatures or ankylosis.  The Veteran had muscle spasm with localized tenderness or guarding which was severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing revealed flexion to 60 degrees, extension to 30 degrees, left lateral flexion to 45 degrees, left lateral rotation to 60 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 55 degrees.  There was pain on motion, but no additional motion lost was noted.  The Veteran was unable to perform complete testings including repetitive motion due to muscle spasm and since he had not taken his pain medication.  Lasegue's sign was positive.  X-rays revealed Grade 1 anterolisthesis of L5 relative to 51; multilevel facet arthropathy most severe at L3-L4 and L4-L5.  The Veteran related that he had lost 4 weeks of work over the past year. There were significant effects on employment as the Veteran had inappropriate behavior, poor social interactions, decreased mobility, decreased manual dexterity, problems with lifting and carrying  difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the upper extremity, decreased strength of the lower extremity, and pain.  There were effects on usual daily activities and there was moderate impairment for shopping, traveling, toileting, feeding, and grooming; severe impairment for exercise, sports, recreation, bathing, and dressing; and chores were prevented.  X-rays were consistent with prior x-rays.  Likewise, June 2010 x-rays were consistent.  

On November 3, 2010, the Veteran was afforded another VA examination.  The Veteran reported having weekly severe flare ups of low back pain which lasted for hours.  He did not have urinary or fecal incontinence.  He also did not have erectile dysfunction.  There were no paresthesias, leg or foot weakness, or falls.  The Veteran did have unsteadiness.  The Veteran had fatigue, decreased motion, stiffness, weakness, spasm, pain in the lower back which was constant and moderate, and radiation of pain down the hips and left thigh.  The Veteran indicated that he was unable to walk more than few yards and that he used a cane when his back was severe.  If he walked long distances, he sued the cane to just to steady himself.  There were no spinal curvatures or ankylosis.  The Veteran had muscle spasm with localized tenderness or guarding which was severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 20 degrees.  There was pain on motion, but no additional motion lost was noted.  There was no additional loss of motion with perform repetitive testing.  Reflex and sensory examinations were normal.  Lasegue's sign was positive.  Motor examination of the lower extremities was normal.  Reflex and sensory evaluations were normal.  X-rays revealed Grade 1 anterolisthesis of L5 relative to S1; accentuation of slight 1evocurvature of the lumbosacral junction; multilevel facet arthropathy most notably at L3-L4 and L4-L5.  The Veteran related that he had lost 14 weeks of work over the past year and had been working as a mailman.  He was unable to tie his shoes or put his socks on.  He could not stand to wash dishes or cook.  The examiner stated that the Veteran would not be able to stand for more than 5-10 minutes as a barber.  

Based on the evidence above, the RO determined that prior to November 3, 2010, a rating in excess of 20 percent for a low back disability was not warranted because at no time prior to November 3, 2010, was the Veteran's forward flexion shown to be limited to less than 30 degrees, but was rather 60 degrees with pain at that point.  However, as of November 3, 2010, the date of a VA examination, a rating of 40 percent, but not higher, for a low back disability was warranted because forward flexion was shown to be limited to 30 degrees.  In viewing the evidence of record including the pertinent VA examinations, the examination reports specifically addressed when flexion ended and at what point pain limited motion on flexion.  Prior to November 3, 2010, the Veteran was able to flex his lumbar spine, considering the DeLuca and Mitchell directives, to 60 degrees.  The Veteran did not at any time exhibit reflect that forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  However, as of November 3, 2010, the Veteran did exhibit forward flexion of the thoracolumbar spine of only 30 degrees; however, he did not have unfavorable ankylosis of the entire thoracolumbar spine.  Thus, an increased rating in excess of 20 percent is not warranted prior to November 3, 2010, or in excess of 40 percent from that date.  

The Board further notes that the 2006 examination indicated that neurological complaints regarding the left leg were not related to the low back disability.  The 2007 examination did not yield positive neurological findings such as on Lasegue testing or sensory examination.  At his June 23, 2009 hearing, the Veteran made neurological complaints which were then confirmed on the November 2009 and November 2010 examinations.  The Veteran complained of radiation symptoms down the left lower extremity which were confirmed on testing.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

In this case, as of the June 23, 2009 hearing, the Board finds that that a 10 percent rating is warranted for radiculopathy of the left lower extremity.  The impairment was wholly sensory.  The Veteran described numbness, pain, and weakness.  However, he did not have paresthesias, leg or foot weakness.  His motor and reflex examinations, when the Veteran could perform them on the 2010 examination, were normal.  Since the Veteran did not exhibit such symptoms, the Board finds that a higher rating was not warranted.  

Otherwise, there were no neurological manifestations such as loss of bowel or bladder control which may be assigned separate ratings at this time.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against an increased rating either prior to November 3, 2010 (in excess of 20 percent) or as of that date (in excess of 40 percent).  However, as of June 23, 2009, the evidence supports a separate 10 percent rating for impairment of the left lower extremity,  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not frequent hospitalizations.  During the course of the appeal, the Veteran was granted entitlement to a total disability rating based on individual unemployability effective January 2011, due to part to his low back disability.  There was a negative impact on employment, particularly physically demanding employment.  However, the Veteran was employed until the TDIU was granted.  With regard to marked interference with employment, the schedular rating criteria specifically includes the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms including tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability caused industrial impairment beyond what was contemplated by his back ratings.  The Board finds that the back disability was not so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to a rating in excess of 20 percent for first degree spondylolisthesis, 
L5-S1, prior to November 3 2010, and in excess of 40 percent from November 3, 2010, is denied.

A 10 percent rating, but no more, for lumbar radiculopathy/sciatica of the left lower extremity from June 23, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


